 



Exhibit 10.1
CONFIDENTIAL COMMUNICATION
January 11, 2007
Woodcliff Healthcare Investment Partners LLC
535 Madison Avenue, 35th Floor
New York, New York 10022
Attn: Nicholas Lewin, Managing Member

     Re: Letter of Intent
Dear Nick:
This letter of intent, when countersigned by Woodcliff and its members holding
more than 85% of its ownership interests (such date being the “Effective Date”),
will confirm our agreement on the fundamental terms of the potential transaction
outlined below. Except for the paragraphs numbered 4 through 10 below, however,
this letter represents only our current good-faith intention to enter into a
definitive purchase agreement, subject to a more complete review of the
company’s business. Except as to those specified items (a) it is not intended to
be a binding agreement, and, except as provided herein, neither of us will have
any liability to the other if we fail to execute a definitive agreement for any
reason and (b) statements below as to what we, or you, will do, or agree to do,
or the like, are so expressed for convenience only, and are understood in all
instances (except as enumerated above) to be subject to our mutual continued
willingness to proceed with a transaction.

1.   Fundamental Terms. In the proposed transaction (the “Transaction”),
Hythiam, Inc. (“Hythiam”) will acquire all of the outstanding membership
interests of Woodcliff Healthcare Investment Partners LLC (“Woodcliff”).
Woodcliff represents to us by executing this letter that its assets include
1,739,130 shares of common stock, and 14,400 shares of Series A Convertible
Preferred Stock, the sale and conversion of which would result in Woodcliff
holding over 50% of the outstanding shares of voting stock of Comprehensive Care
Corporation (“CompCare”) immediately following the Transaction. The purchase
price will be an amount equal to $0.80 per share of CompCare common stock plus
$667.27 per share of preferred stock owned by Woodcliff, payable $9 million in
cash, and $2 million in shares of Hythiam common stock at the price per share
set forth in the Definitive Agreements (as defined below).   2.   Definitive
Agreements. We mutually agree to proceed in good faith toward execution of
binding definitive agreements (the “Definitive Agreements”) providing for the

 



--------------------------------------------------------------------------------



 



Woodcliff Healthcare Investment Partners LLC
January 11, 2007
Page 2 of 5

Transaction, in the form attached hereto as Exhibit A. The parties will
negotiate in good faith with respect to other provisions that may be appropriate
in the circumstances. It is anticipated that Definitive Agreements will be
executed, and the closing of the Transaction (the “Closing”) will occur, as soon
as practicable following the satisfaction or waiver of all conditions to Closing
set forth in the Definitive Agreements, and in any event by the Termination
Date.

3.   Conditions. Our obligation to consummate the Transaction pursuant to the
Definitive Agreements would be subject to a number of customary conditions,
including but not necessarily limited to the following, as appropriate:

  a)   Adverse Change. No issuance of equity securities, or rights convertible
into common stock by CompCare, and no material adverse change with respect to
the business, operations, finances, assets or liabilities of CompCare, prior to
Closing.     b)   Due Diligence. Our due diligence review must be completed and
the results of such review must be satisfactory to us.     c)   Compliance.
Appropriate confirmations as to compliance with representations, warranties and
covenants, and opinions of counsel, as provided in the Definitive Agreements.  
  d)   Corporate Actions. All necessary corporate actions shall have been taken
by Hythiam, including all necessary approvals.     e)   Government Agencies. The
satisfaction of all applicable governmental conditions or obligations, and the
obtaining of any other agreed to third-party consents or approvals necessary for
the consummation of the transactions contemplated herein.

4.   Due Diligence. Hythiam will be entitled to conduct due diligence
investigations concerning the assets and liabilities of Woodcliff and the
business and affairs of CompCare. Woodcliff will provide all reasonably
requested materials concerning Woodcliff that are available to Woodcliff and use
its reasonable best efforts to cause CompCare to provide Hythiam and its
representatives with all reasonably requested materials concerning CompCare. We
agree that all information so provided by you or CompCare and identified as
“confidential” will be treated by us as such, that we will not make any use of
such information unless the same shall become available to us through
non-confidential means or shall otherwise come into the public domain, and that
if this agreement is terminated without Definitive Agreements having been
executed, we will return all such confidential documents (and all copies
thereof) in our possession, or will certify to you that all of such not returned
to you have been destroyed by us.   5.   No-Shop. For a period of 35 days from
the Effective Date, or such later date to which the parties agree in writing to
extend this letter agreement (the “Termination Date”), Woodcliff and its members
(a) will not initiate or continue discussions or negotiations with any other
party relating to a purchase or sale of stock or other transaction that would be
intended or reasonably expected to preclude the completion of the

 



--------------------------------------------------------------------------------



 



Woodcliff Healthcare Investment Partners LLC
January 11, 2007
Page 3 of 5

Transaction, including the sale of any of membership interests or stock to
another party, and (b) will vote all of its shares of common stock against any
transaction involving CompCare that would prohibit, materially delay or
otherwise materially and adversely affect the likelihood of completing the
Transaction, including a merger, acquisition, or the sale of preferred or common
stock, assets or business operations to another party (each, a “Competing
Transaction”). The members executing this letter will be responsible for any
breach of this provision by any of the other members.

6.   Break-Up Fee.

a. Payment or Refund of Break-Up Fee. Immediately upon the Effective Date, we
will deposit the sum of $3,600,000 in cash (the “Break-Up Fee”) with the Escrow
Holder pursuant to the Escrow Agreement included with the Definitive Agreements.
If, on or prior to five days before the Termination Date, Hythiam does not
execute the Definitive Agreements for any reason and so advise Escrow Holder
(the “Commitment Notice”), the Escrow Holder will be permitted to pay the
Break-Up Fee to you, as the representative of the Woodcliff members, and the
Woodcliff members shall have no further obligations under this letter or the
Definitive Agreements. If, within five days of Hythiam delivering the Commitment
Notice, 100% of the Woodcliff members have not executed and delivered the
Definitive Agreements to Hythiam, and assuming Hythiam has not revoked its
execution of the Definitive Agreements or failed to deliver the executed
Definitive Agreements to Woodcliff (in which case the Break-Up Fee will be paid
to you as if no Commitment Notice had been delivered), the Break-Up Fee shall be
immediately refunded by the Escrow Holder to Hythiam.
b. Permitted Updates. Any change to the Definitive Agreements after the
Effective Date by way of items or events added by Woodcliff to the Disclosure
Schedule attached to the Definitive Agreements, if, and only if, it relates
solely to an event or occurrence occurring after the Effective Date, which event
or occurrence (i) was not caused by any action or inaction of Woodcliff or its
members (provided that Woodcliff or its members undertaking reasonably diligent
efforts to resolve the event or occurrence shall not be deemed inaction by them)
between the Effective Date and the Closing Date, and (ii) neither Woodcliff nor
its members knew or had reason reason to know existed prior to the Effective
Date (if all such conditions are met, a “Permitted Update”) shall not affect
Hythiam’s obligation pay the Break-Up Fee if Hythiam does not deliver a
Commitment Notice to sign the Definitive Agreements (including any Permitted
Updates) within the time period specified above. For avoidance of doubt, Hythiam
may elect not to deliver the Commitment Notice as a result of one or more
Permitted Updates, but the failure to deliver the Commitment Notice shall result
in the release of the Break-Up Fee to you as provided in paragraph 6.a.
c. Member Representation. By executing this letter the members represent that
(i) they have no knowledge of any current need for any updates to the Disclosure

 



--------------------------------------------------------------------------------



 



Woodcliff Healthcare Investment Partners LLC
January 11, 2007
Page 4 of 5

Schedule contained within the Definitive Agreements, (ii) they have no reason to
believe that any of the conditions to the Closing cannot be satisfied,
(iii) they collectively own more than 85% of the membership interests of
Woodcliff, and (iv) members holding 100% of the membership and other economic
interests of Woodcliff have advised Woodcliff of their willingness to execute
the Definitive Agreements.
d. Break-Up Fee as Fair Estimate of Damages. The parties have agreed to the
Break-Up Fee as liquidated damages because Sellers have foregone opportunities
to sell their interests in Woodcliff to buyers other than Hythiam, and it would
be difficult or impossible to estimate actual damages to Sellers resulting from
Hythiam’s failure to consummate the transactions contemplated by the Definitive
Agreements. The parties agree that the amount of the Break-Up Fee is a
reasonable estimate of such damages.

7.   No Liability. Except as provided above, each of us will bear its own
expenses incurred in connection with this letter and the Transaction. Neither
party will have any liability or obligation hereunder or otherwise relating in
any way to the Transaction in the event that the parties do not enter into
Definitive Agreements, except as provided in paragraphs 4 through 10, and except
that nothing herein will affect a party’s rights or obligations under any
confidentiality agreement entered into by the parties.   8.   Confidentiality.
To the maximum extent allowed by applicable law, each of the parties will keep
this letter agreement and the terms and provisions thereof confidential, and not
disclose them to any third party without the other’s prior written consent. By
executing this agreement, each party represents to the other that it does not
believe that any public disclosure of this letter of intent is required, unless
and until Definitive Agreements are fully executed and delivered.   9.   General
Provisions. The parties acknowledge that that this letter omits many terms, some
of which are material. The respective rights and obligations of the parties
remain to be defined in the Definitive Agreements (if and when executed by the
parties thereto), into which this letter of intent and all prior discussions
will merge; provided, however, the obligations of the parties under paragraphs 4
through 10 herein will be binding upon the parties upon the execution of this
letter agreement by members of Woodcliff holding at least 85% of its membership
interests. This letter will be governed by and construed in accordance with the
laws of the State of Delaware, other than the provisions governing conflict of
laws thereof. This letter may be executed by facsimile, and in counterparts,
which, taken together, will constitute a single original document.   10.   The
binding provisions of this letter agreement may be enforced, including
injunctive and equitable relief, in expedited binding arbitration before a
retired judge at JAMS in Santa Monica, California. The prevailing party shall be
awarded its attorney fees,

 



--------------------------------------------------------------------------------



 



Woodcliff Healthcare Investment Partners LLC
January 11, 2007
Page 5 of 5
costs and expenses. Judgment on any interim or final award may be entered in any
court of competent jurisdiction.
If you are in agreement with the foregoing, please countersign this letter in
the space provided below and return it to me at your very earliest convenience.

            Very truly yours,
      /s/ Terren S. Peizer       Terren S. Peizer      Chairman & CEO     

Agreed and Accepted:
WOODCLIFF HEALTHCARE
INVESTMENT PARTNERS LLC

         
By:
  /s/ Nicholas Lewin
 
     Nicholas Lewin    
 
       Managing Member    

[Member signatures on following page]

 



--------------------------------------------------------------------------------



 



The Members of Woodcliff have agreed to and accepted this letter of intent:
Tanglewood Investment Partners

         
By:
  /s/ Nicholas Lewin
 
Nicholas Lewin, Manager    

         
/s/
  Gavin Scotti           Gavin Scotti    
 
       
/s/
  Steve Nelson           Steve Nelson    
 
       
/s/
  Richard Danzig           Richard Danzig    
 
       
/s/
  Thomas B. DeCea           Thomas B. DeCea    
 
       
/s/
  Anthony V. Milone           Anthony V. Milone    
 
       
/s/
  Jerry Devine           Jerry Devine    
 
       
/s/
  Jim Doody           Jim Doody    
 
       
/s/
  Kevin Harrington           Kevin Harrington    

 



--------------------------------------------------------------------------------



 



         
/s/
  Steve Nichols           Steve Nichols    
 
       
/s/
  Marc Mazur           Marc Mazur    
 
       
/s/
  Marty Rucidio           Marty Rucidio    
 
       
/s/
  Brian Walsh           Brian Walsh    

 